Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 1 of 13 PageID #:88




                             Exhibit B
    Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 2 of 13 PageID #:89
                                    12-Person Jury


                                                                         FILED
                                                                         12/11/2018 10:46 PM
                                                                         DOROTHY BROWN
                                                                         CIRCUIT CLERK
                                                                         COOK COUNTY, IL
                                                                         2018L013326




             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                   COUNTY DEPARTMENT, LAW DIVISION

"    TUTI CHAERANI, individually,          )
     and as Special Administrator of the   )     2018L013326
     Estate of IRVAN                       ) No.
     NOORVIANTORO, Deceased.               )
                                           )
     Plaintiff,                            )
                                           )
                                           )
     v.                                    )   JURY TRIAL DEMANDED
                                           )
                                           )
     THE BOEING COMPANY, a                 )
     corporation,                          )
                                           )
                                           )
     Defendant.                            )
                                           )


                               COMPLAINT AT LAW

            Plaintiff, Tuti Chaerani, individually, and in her capacity as Special

     Administrator of the Estate of Irvan Noorviantoro, deceased, by her attorneys,

     BartlettChen LLC, Ribbeck Law Chartered, and Colson Hicks Eidson, P.A.,

     brings this Complaint at Law against the Defendant, THE BOEING

     COMPANY, and in support, alleges the following:
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 3 of 13 PageID #:90




                                   INTRODUCTION

    1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8

 commercial aircraft crashed in the Java Sea off the coast of Indonesia killing

 everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

 Air airline as Lion Air Flight 610.

    2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

 other things, a new Boeing flight control system which automatically steered

 the aircraft toward the ground, and which caused an excessive nose-down

 attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

 killing everyone on board.

                        SUBJECT MATTER JURISDICTION

    3. This Court has subject matter jurisdiction over all justiciable

 controversies. Plaintiffs elect to pursue all maritime claims m this Court

 under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                  PARTIES   & VENUE

    4. Plaintiff Tuti Chaerani 1s a resident of Indonesia and has been

 appointed by this Court as the special administrator and personal

 representative of the estate of her son, Irvan Noorviantoro. At all relevant

 times, Irvan Noorviantoro, deceased, was a resident of Indonesia.

    5. The Boeing Company ("Boeing") is a corporation organized under the

 laws of Delaware with its worldwide headquarters and principal place of

 business in Chicago, Illinois.




                                            2
     Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 4 of 13 PageID #:91




                                 GENERAL ALLEGATIONS

      I. Boeing 737 MAX 8 Design & Manufacture
~
"'
§        6. Boeing's 737 series of aircraft is the highest selling commercial aircraft
"'
0
N

      in history with over 10,000 aircraft delivered.

         7. Boeing's 737 MAX series is the fourth generation of the Boeing 737

      series of aircraft and was first announced by Boeing on August 30, 2011; the

      first flight was several years later, on January 29, 2016.

         8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

      in the United States.

         9. On March 8, 2017, the Federal Aviation Administration ("FAA")

      approved the design for the 737 MAX 8 model aircraft, also known as the

      737-8.

         10. At all relevant times, Boeing manufactured the 737 MAX 8 model

      aircraft in the United States.

         11. The 737 MAX 8 is one of Boeing's several 737 MAX series of aircraft,

      the newest generation of Boeing's 737 series of aircraft, which Boeing

      initially designed, in the United States, in or around 1964-over 50 years ago.

         12. According to Boeing, as part of its generational redesigns of the 737

      series of aircraft, it "has continuously improved the products, features, and

      services."




                                              3
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 5 of 13 PageID #:92




      13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

 seamless continuation of its prior 737 series aircraft in terms of operation

 and maintenance.

      14. On its website, Boeing states:

         Airlines ask for an airplane that fits smoothly in today's fleet

         Because of the 737's popularity with airlines everywhere around
         the world, integrating the new 737 MAX is an easy proposition.
         As you build your 737 MAX fleet, millions of dollars will be
         saved because of its commonality with the Next-Generation 737,
         ease of maintenance, wide availability of 737 pilots, and the
         global infrastructure that supports the aircraft in operation. 1

 On the same website, Boeing further states that "737 Flight Crews Will Feel

 at Home in the MAX." 2 (emphasis added.)

      15. The Boeing 737 MAX 8, however, had a significantly different design

 from previous 737-series aircrafts, which as The Wal/street Journal reported

 were not appropriately disclosed to airlines or pilots.



 II. Boeing 737 MAX 8 Defect

       16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

 automatically dive toward the ground in certain situations, namely, where

 the aircraft's flight sensors provided information indicating such a dive was

 necessary to maintain lift.

       17. A consequence of this unsafe design, however, was that any

 misinformation from those flight sensors would cause the Boeing 737 MAX 8

 1   https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
 2   https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                           4
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 6 of 13 PageID #:93




 to automatically and erroneously dive toward the ground even when the

 aircraft is being flown manually by the pilots. This condition can lead to an

 excessive nose-down attitude, significant altitude loss, and possible impact

 with terrain.

 III. Lion Air Flight 610

    18. In or around August 2018, Boeing delivered a newly manufactured

 737 MAX 8 aircraft with tail number PK-LQP (the "Subject Aircraft") to Lion

 Air airlines in Indonesia.

    19. Two months later, on the morning of October 29, 2018, Lion Air was

 operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

 to Pangkal Pinang, Indonesia ("Lion Air Flight 610").

    20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

 takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

 to return to Jakarta because of a problem controlling the subject aircraft.

    21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

 crashed into the Java Sea at a high speed and disintegrated.

    22. Plaintiffs decedent was onboard Flight 610 and died in the crash.

    23. At no relevant time prior to the crash of Lion Air Flight 610 into the

 Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

 condition caused by the new "auto-diving'' design of the 737 MAX 8 flight

 system.




                                         5
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 7 of 13 PageID #:94




     24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

 the FAA issued "Emergency Airworthiness Directive (AD) 2018-23-51 [to]

 owners and operators of The Boeing Company Model 737-8 and -9 airplanes,"

 which contained mandatory warning and instructions as to the "unsafe

 condition . . . likely to exist or develop" in the 737 MAX 8 relating to its new

 auto-diving feature.

     25. According to reports, prior to the crash of Lion Air Flight 610, Boeing

 737 pilots "were not privy in training or in any other manuals or materials"

 to information regarding "the new system Boeing had installed on 737 MAX

 jets that could command the plane's nose down in certain situations to

 prevent a stall."3 Further reports indicate that Boeing "withheld information

 about potential hazards with the new flight-control feature." 4

                                 CAUSES OF ACTION

                                 COUNTI
                        STRICT PRODUCTS LIABILITY

     26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

     27. At the time the Subject Aircraft left the control of Boeing, the Subject

 Aircraft was defective, not fit for its intended purposes and unreasonably

 dangerous in one or more of the following particulars:

        a)     the subject aircraft contained an auto-dive system that
               was designed, manufactured, and configured to dive the

 3 https://www.malaymail.com/s/1692841/indonesia-says-situation-facing-lion-air-flight-
 jt610-crew-not-in-flight-ma
 4https ://www.wsj.com/artic les/boeing-withheld-information-on-737-model-according-to-
 safety-experts-and-others-l5420825 75

                                            6
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 8 of 13 PageID #:95




                aircraft toward the ground in certain conditions against
                the pilot's intentions and without adequate warning to
                the flight crew;

       b)       the subject aircraft was designed, manufactured, and
                configured in a manner in which an auto-dive disengage
                during flight created an excessive and unrealistic work
                load on the flight crew;

          c)    the subject aircraft lacked proper and adequate
                instructions and warnings regarding the design and
                functions of its auto-dive system;

          d)    the subject aircraft lacked proper and adequate
                instructions and warnings and/or limitations regarding
                flight procedures for a malfunctioning auto-dive system;
                and,

          e)    the subject aircraft was otherwise defective by nature of
                its design, manufacture, configuration, and/or assembly in
                particulars to be determined by discovery herein.


          28.   As a direct and proximate result of one or more of the foregoing

 conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

 takeoff in the Java Sea, and Plaintiff's decedent suffered personal injury and

 death.

          29.   Both for herself, individually, and in her capacity as Special

 Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks

 all damages available under the law.

          30.   Plaintiff is the duly appointed Special Administrator of the

 Estate of Irvan Noorviantoro, deceased, and brings this action pursuant to

 the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as

 the Court determines to be applicable under the circumstances of this case.




                                         7
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 9 of 13 PageID #:96




       WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

 of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter

 judgment in her favor and against the Defendant, The Boeing Company, and

 award her all damages available under the law, her court costs in this matter,

 and such other relief as the Court deems just and proper. Plaintiff seeks a

 sum in excess of the jurisdictional amounts of the Law Division of the Circuit

 Court of Cook County, Illinois.

                            COUNT II
                 NEGLIGENCE - PRODUCTS LIABILITY

       31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

       32. At all relevant times, Boeing owed a legal duty to assure that the

 Subject Aircraft was properly designed, manufactured, and assembled and

 free from defects so as not to cause personal injury or death.

       33. Boeing breached its duties under the law and was negligent in one

 or more of the following ways:

       a)     the subject aircraft contained an auto-dive system that
              was designed, manufactured, and configured to dive the
              aircraft toward the ground in certain conditions against
              the pilot's intentions and without adequate warning to
              the flight crew;

       b)     the subject aircraft was designed, manufactured, and
              configured in a manner in which an auto-dive disengage
              during flight created an excessive and unrealistic work
              load on the flight crew;

       c)     the subject aircraft lacked proper and adequate
              instructions and warnings regarding the design and
              functions of its auto-dive system; and,




                                        8
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 10 of 13 PageID #:97




        d)     Boeing failed to conduct appropriate testing of the subject
               aircraft's components and systems prior to delivery to
               Lion Air.

         34. As a direct and proximate result of one or more of the

 aforementioned acts of negligence by Boeing, the Subject Aircraft operating

 as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiff's

 decedent sustained fatal injuries.

         35. Due to the tragic death of her family member, Plaintiff has suffered

 pain and has sustained substantial pecuniary losses, including grief, sorrow,

  mental suffering, loss of society, and loss of companionship, love, and

  affection.

         36. Both for herself, individually, and in her capacity as Special

 Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks

  all damages available under the law.

         37. Plaintiff is the duly appointed Special Administrator of the Estate

  of Irvan Noorviantoro, deceased, and brings this action pursuant to the

  Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

  Court determines to be applicable under the circumstances of this case.

         WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

  of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter

  judgment in her favor and against the Defendant, The Boeing Company, and

  award her all damages available under the law, her court costs in this matter,

  and such other relief as the Court deems just and proper. Plaintiff seeks a




                                         9
     Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 11 of 13 PageID #:98




       sum in excess of the jurisdictional amounts of the Law Division of the Circuit

~      Court of Cook County, Illinois.
'"
;;
-'
a,                                 COUNT III
;;
N                         NEGLIGENCE - FAILURE TO WARN

             38.    Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

             39.    At all relevant times, Boeing had a duty to inform and warn the

       owners, operators, and pilots of the 737 MAX 8 series of aircraft, including
~
0      the Subject Aircraft, of the unsafe condition likely to exist or develop by
w
-'
u:
       virtue of the auto-dive feature.

             40.    Boeing breached its duties under the law and was negligent in

       one or more of the following ways:

             a)     the subject aircraft lacked proper and adequate
                    instructions and warnings regarding the design and
                    functions of its auto-dive system;

             b)     the subject aircraft lacked proper and adequate
                    instructions and warnings and/or limitations regarding
                    flight procedures for a malfunctioning auto-dive system;
                    and,

             c)     the 737 MAX 8 Flight Crew Operations Manual failed to
                    appropriately alert pilots, including the pilots of the
                    subject aircraft, to the design, functions, and hazards of
                    Boeing's auto-dive system and procedures for addressing
                    a malfunctioning auto-dive system.

             41.    As a direct and proximate result of that breach, the Subject

       Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

       Sea, and Plaintiffs decedent sustained fatal injuries.

             42.    Due to the tragic death of her family member, Plaintiff has

       suffered pain and has sustained substantial pecuniary losses, including grief,


                                             10
       Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 12 of 13 PageID #:99




         sorrow, mental suffering, loss of society, and loss of companionship, love, and

         affection.

                43.   Both for herself, individually, and in her capacity as Special

         Administrator of the Estate of Irvan Noorviantoro, deceased, Plaintiff seeks

         all damages available under the law.

                44.   Plaintiff is the duly appointed Special Administrator of the
iii
~        Estate of Irvan Noorviantoro, deceased, and brings this action pursuant to
0
0
...,
w
u:       the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as

         the Court determines to be applicable under the circumstances of this case.

                WHEREFORE, the Plaintiff, Tuti Chaerani, as Special Administrator

         of the Estate of Irvan Noorviantoro, deceased, prays that the Court enter

         judgment in her favor and against the Defendant, The Boeing Company, and

         award her all damages available under the law, her court costs in this matter,

         and such other relief as the Court deems just and proper. Plaintiff seeks a

         sum in excess of the jurisdictional amounts of the Law Division of the Circuit

         Court of Cook County, Illinois.




                                                11
Case: 1:19-cv-01550 Document #: 1-2 Filed: 03/05/19 Page 13 of 13 PageID #:100




                                  JURY TRIAL

        Plaintiff demands a jury trial on all issues so triable.

  Dated: December 11, 2018

                                   Respectfully submitted,

                                   Tuti Chaerani, Individually, and in her
                                   capacity as Special Administrator of the
                                   Estate of Irvan Noorviantoro, Deceased

                                   By: /s/ Austin Bartlett
                                   Austin Bartlett
                                   BartlettChen LLC
                                   150 North Michigan Avenue, Suite 2800
                                   Chicago, Illinois 60601
                                   (312) 624-7711
                                   www. bartlettchenla w .com
                                   Firm ID No. 62570
                                   Primary email: austin@bartlettchenlaw.com

                                   By: /s/ Curtis Miner
                                   Curtis Miner (pro hac vice forthcoming)
                                   Francisco Maderal (pro hac vice forthcoming)
                                   Colson Hicks Eidson
                                   255 Alhambra Circle, PH
                                   Coral Gables, Florida 33134
                                   (305) 4 76-7400
                                   www.colson.com
                                   Secondary email: curtC<fcolson.com
                                                     frankG11colson.com

                                    By: /s/ Manuel van Ribbeck
                                    Manuel von Ribbeck
                                    Ribbeck Law Chartered
                                    505 N. Lake Shore Drive, Suite 102
                                    Chicago, Illinois 60611
                                    (833) 883-4373
                                    www.ribbecklaw.com
                                    Firm ID No. 42698
                                    Email: mail@ribbecklaw.com

                                    Counsel for Plaintiff



                                         12
